Exhibit 10.1
 


TO;
THE BOARD OF DIRECTORS
 
COMMAND CENTER, INC.

 
FROM: JEFF WILSON, CFO


SUBJECT: RESIGNATION FROM BOARD


DATE:  JULY 9, 2015


Gentlemen:


Effective today, I hereby submit my resignation as a member of the Board of
Directors.  My resignation is submitted for the sole reason of allowing the
Board to fill my Board position with an outside, independent director.  It is
not my intention that this resignation will impact my position or continuing
service to Command Center as Chief Financial Officer.


I confirm for you that I have no disagreement on any matter relating to the
company’s operations, policies or practices.  I very much look forward to
working with all of you to advance the interests of Command Center and its
shareholders.




Very truly yours,


       /s/


Jeff Wilson, CFO